

EXHIBIT 10.01
VERISIGN, INC.
 
2006 EQUITY INCENTIVE PLAN
 
PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
 
The Board of Directors of VeriSign, Inc. has approved a grant to you (the
“Participant” named below) of Performance-Based Restricted Stock Units (“RSUs”)
pursuant to the VeriSign, Inc. 2006 Equity Incentive Plan (the “Plan”), as
described below. Capitalized terms not defined herein shall have the meaning
ascribed to them in the Plan.
 
 
 
 
 
 
Participant:
 
 
 
 
 
 
 
Number of RSUs:
 
 
 
 
 
 
 
Date of Grant:
 
 
 
 

 
1. Grant of Awards. The Company has granted to Participant [NUMBER] RSUs,
subject to the terms of this Agreement and the terms of the Plan. The number of
RSUs awarded to Participant represents a target award for the Performance Period
(as defined below) (the “Target Award”). The number of RSUs of Participant’s
actual earned award (the “Actual Award”) will be based upon the level of
achievement of the performance goals for the relevant performance periods as set
forth in Exhibit A – Performance Goals and Payout Scale for Performance-Based
RSUs granted in 2014, as determined by the Compensation Committee (the
“Committee”). Each RSU represents the right to receive one (1) Share of Common
Stock as set forth herein.
 
2. Performance Multiplier. The Performance Multiplier shall be determined by
reference to achievement of the performance goals for the applicable performance
period as set forth in Exhibit A. The Performance Multiplier may range from zero
to a maximum of 200% of the Target Award. In the event the Committee determines
that the Performance Multiplier equals zero, all RSUs will be forfeited
automatically on such date and all the rights of Participant to such RSUs shall
immediately terminate.
 
3. Performance Period. The performance period to which this Agreement applies
commences on January 1, 2014 and ends on December 31, 2016 (the “Performance
Period”).
 
4. Vesting Schedule. Participant’s Actual Award will vest as follows:
 
(a) 100% will be eligible to vest on the later of the date the Committee
certifies achievement of the applicable performance goals as set forth in
Exhibit A, for the period commencing January 1, 2014 and ending December 31,
2016 (the “Certification Period”) and the date the Company receives an
unqualified signed opinion of the Company’s financial statements from its
independent registered public accounting firm for the Certification Period (the
“Vesting Date”).
 
5. Settlement. Settlement of vested RSUs shall be made within 30 days following
the applicable date of vesting under the above vesting schedule (provided that
if at the time of settlement Participant is a “specified employee” of the
Company under Section 409A, and settlement would be treated as a payment made on
separation of service, then if required to avoid the taxes imposed by
Section 409A settlement shall be delayed by six (6) months (or if earlier, until
death), or such other period of time as is then required to avoid such taxes).
Notwithstanding any provision to the contrary in this agreement, to the extent
necessary to avoid the imposition of any taxes under Section 409A, no payment or
distribution under this agreement that becomes payable by reason of a
Participant’s termination of

1

--------------------------------------------------------------------------------



employment with the Company will be made to such Participant unless such
Participant’s termination of employment constitutes a “separation from service”
(as such term is defined in Section 409A). For purposes of this agreement, each
amount to be paid or benefit to be provided shall be construed as a separate
identified payment for purposes of Section 409A. Settlement of vested RSUs shall
be in Shares; provided, that pursuant to Section 11, if Shares may not be
withheld as a result of foreign tax law, then an appropriate number of RSUs may
or may not be automatically settled in cash, depending upon the taxable
jurisdiction. In addition, if determined by the Committee in its discretion at
the time of payment, RSUs may also be settled in cash or some combination of
cash and Shares. The Participant shall pay to the Company the aggregate par
value of the Shares issued prior to their issuance (par value being $0.001 per
Share) with such payment deemed to have been made for each Share, by
Participant’s services from the Date of Grant to the first applicable vesting
date. Participant agrees that, if necessary due to applicable law, Participant
shall pay to the Company each affected Share’s par value by making appropriate
payroll deductions from funds due the Participant. Notwithstanding the issuance
of Shares in settlement of the RSUs or the delivery of one or more stock
certificates for such Shares, the Shares shall be subject to applicable
restrictions on transfer or sale, if any, as may be set forth in the
Participant’s written employment or service contract with the Company or
pursuant to any policy adopted by the Company, now or hereafter existing, that
imposes stock ownership requirements, stock retention requirements or stock sale
restrictions on the Participant. To enforce any restrictions or requirements on
the Participant’s Shares, the Committee may require the Participant to deposit
all certificates, together with stock powers or other instruments of transfer
approved by the Committee appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions or
requirements have lapsed or terminated, and the Committee may cause a legend or
legends referencing such restrictions or requirements to be placed on the
certificates.
 
6. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, the Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right to vote such Shares, subject to
the terms, conditions and restrictions described in the Plan and herein.
 
7. Dividend Equivalents. On or following the Vesting Date, any dividends paid in
cash on Shares of the Company shall be credited to the Participant as additional
RSUs as if the RSUs held by the Participant were outstanding Shares, as follows:
such credit shall be made in whole and/or fractional RSUs and shall be based on
the Fair Market Value of the Shares on the date of payment of such dividend. All
such additional RSUs shall be subject to the same time- and performance-based
vesting requirements applicable to the RSUs in respect of which they were
credited and shall be settled in accordance with, and at the time of, settlement
of the vested RSUs to which they are related.
 
8. No Transfer. The RSUs and any interest therein: (i) shall not be sold,
assigned, transferred, pledged, hypothecated, or otherwise disposed of, and (ii)
shall, if the Participant’s continuous employment with the Company or any of its
affiliates shall terminate for any reason (except as otherwise provided in the
Plan or Section 9 below), be forfeited to the Company forthwith, and all the
rights of the Participant to such RSUs shall immediately terminate.
 
9. Termination.
(i)    In the event of a Participant’s Termination by the Company or by the
Participant, all unvested RSUs shall (except as otherwise provided in the Plan
or herein), be forfeited to the Company forthwith, and all the rights of the
Participant to such RSUs shall immediately terminate and the Committee shall
settle, in Shares, the value of any vested RSUs (based on the then Fair Market
Value of Shares deemed allocated to such vested RSUs on the date of such
Termination, as soon as practicable thereafter.
(ii)    In the event of a Participant’s Termination due solely to death or
Disability while any RSUs granted hereunder remain unvested, the RSUs that are
unvested shall accelerate as follows: (a) if such Termination occurs during the
performance period and before the conclusion of such performance period, then
the RSUs will fully accelerate based on the target performance achievement; and
(b) if such Termination occurs after the conclusion of the performance period
but before the award for such performance period has been paid, then the RSUs
will fully accelerate based upon the actual performance achievement.
(iii)    In case of any dispute as to whether Termination has occurred, the
Committee shall have sole discretion to determine whether such Termination has
occurred and the effective date of such Termination.

2

--------------------------------------------------------------------------------



 
10. Acknowledgement. The Company and the Participant agree that the RSUs are
granted under and governed by this Performance-Based Restricted Stock Unit
Agreement and by the provisions of the Plan (incorporated herein by reference).
The Participant: (i) acknowledges receipt of a copy of the Plan and the Plan
prospectus, (ii) represents that the Participant has carefully read and is
familiar with their provisions, and (iii) hereby accepts the RSUs subject to all
of the terms and conditions set forth herein and those set forth in the Plan. In
the event that upon the 30th day after the Date of Grant, the Participant has
not refused the RSUs by notice to the Company pursuant to Section 16 hereof, the
Participant shall be deemed to have accepted the RSUs subject to all of the
terms and conditions set forth herein and those set forth in the Plan.
 
11. Tax Consequences. The Participant acknowledges that there may be adverse tax
consequences upon settlement of the RSUs or disposition of the Shares, if any,
received in connection therewith and that the Company recommends that
Participant should consult a tax adviser prior to such settlement or
disposition. In particular, Participant must make arrangements, satisfactory to
the Company, for satisfaction of any applicable foreign, federal, state or local
income tax withholding requirements or social security requirements related to
the grant of the RSUs or Participant’s receipt of Shares in settlement thereof,
including, in either case, any dividend paid in respect thereof. In the event
settlement of the RSUs is made in Shares, the Company will satisfy the minimum
statutory withholding tax obligation by withholding a certain number of Shares
otherwise deliverable from the total number of Shares deliverable to the
Participant upon settlement unless Shares may not be withheld as a result of
foreign tax law (in which case an appropriate number of RSUs may or may not be
automatically settled in cash, depending upon the taxable jurisdiction). In the
event that any RSUs are settled in cash, or Shares may not be withheld as a
result of foreign tax law, the Participant hereby authorizes the Company to
withhold the required minimum amount from Participant’s other sources of
compensation from the Company or any Parent or Subsidiary.
 
12. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.
 
13. VeriSign Incentive Compensation Recovery Policy in the Case of Inaccurate
Financial Statements. The Committee has adopted an incentive compensation
recovery policy ( the “Policy”) which applies to all Section 16 executive
officers and such other officers as the Committee may designate. The Policy
applies whenever there is an inaccurate financial statement, and, as a result, a
covered executive has received materially more incentive compensation than would
have otherwise occurred. To the extent you are subject to the Policy, you agree
that the Committee has discretion to seek recovery of any such overpayment
received under this Agreement per the terms of the Policy.
 
14. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
herein set forth, this Agreement will be binding upon Participant and
Participant’s heirs, executors, administrators, legal representatives,
successors and assigns.
 
15. Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the internal laws of the Commonwealth of Virginia
as such laws are applied to agreements between Virginia residents entered into
and to be performed entirely within Virginia, excluding that body of laws
pertaining to conflict of laws. If any provision of this Agreement is determined
by a court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.
 

3

--------------------------------------------------------------------------------



16. Notices. Any notice required to be given or delivered to the Company shall
be in writing and addressed to the Corporate Secretary of the Company at its
principal corporate offices. Any notice required to be given or delivered to
Participant shall be in writing (including email) and addressed to Participant
at the participant’s Company email address, the address of record or to such
other address as Participant may designate in writing from time to time to the
Company or may be posted on the Participant’s E*Trade VeriSign employee stock
plan account at www.etrade.com. All notices shall be deemed effectively given
upon personal delivery, (i) three (3) days after deposit in the United States
mail by certified or registered mail (return receipt requested), (ii) one
(1) business day after its deposit with any return receipt express courier
(prepaid), (iii) one (1) business day after transmission by fax or telecopier,
(iv) upon receipt if sent by the Company to the Participant’s email address at
the Company, or (v) upon posting on the Participant’s E*Trade VeriSign employee
stock plan account at www.etrade.com.
 
17. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.


18. Headings. The captions and headings of this Agreement are included for ease
of reference only and are to be disregarded in interpreting or construing this
Agreement.
 
19. Entire Agreement; Modification. The Plan and this Performance-Based
Restricted Stock Unit Agreement for these RSUs constitute the entire agreement
and understanding of the parties with respect to the subject matter herein and
supersede all prior understandings and agreements, whether oral or written,
between the parties hereto with respect to the specific subject matter hereof.
This Performance-Based Restricted Stock Unit Agreement may be amended only by a
written instrument executed by an authorized representative of the Company and
effectively given to the Participant pursuant to the methods of delivery set
forth in Section 16 above. Any such amendment shall be deemed effective thirty
(30) calendar days after the date on which it is effectively given to the
Participant as described in Section 16 above, provided the Participant does not
provide the Company with a written notice within that thirty (30) day period
rejecting the amendment.
 
Please sign your name in the space provided below on this Performance-Based
Restricted Stock Unit Agreement and return an executed copy to: Stock
Administration, Attn: Christopher Ricci, VeriSign, Inc., 12061 Bluemont Way,
Reston, VA 20190.
 
 
 
VERISIGN, INC.
 
PARTICIPANT
 
 
 
 
By:
 
 
 
 
(Signature)
 
(Signature)
 
 
 
 
 
 
 
 
 
(Please print name)
 
(Please print name)
 
 
 
 
 
(Please print title)
 
 






4